

EXHIBIT 10.6(a)(vi)
RESTRICTED STOCK UNIT AWARD AGREEMENT PURSUANT TO
CONDUENT INCORPORATED PERFORMANCE INCENTIVE PLAN


This Restricted Stock Unit Award Agreement (“Agreement”) is made by Conduent
Incorporated, a New York corporation (the “Company”), as of the date that
appears in the Award Summary (as defined below) and the individual whose name
appears on the Award Summary (the “Employee”), who is an employee of the
Company, one of the Company’s subsidiaries or one of its affiliates (the
Company, or such subsidiary or affiliate, the “Employer”).


In accordance with the provisions of the Conduent Performance Incentive Plan
(the “Plan”), the Compensation Committee of the Board of Directors of the
Company (the “Committee”) or the Chief Executive Officer of the Company (the
“CEO”) has authorized the execution and delivery of this Agreement.


Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.


The “Award Summary” is a separate document, posted to GEMS or any other
applicable Human Resources information system, that provides for the effective
date hereof (the “Date of Grant”) and the applicable number of Restricted Stock
Units granted pursuant hereto. The Award Summary is incorporated herein in its
entirety.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:


AWARDS


1. Award of Restricted Stock Units. Subject to all terms and conditions of the
Plan and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of Restricted Stock Units
(individually, a “RSU”) as shown on the Award Summary.


TERMS OF THE RESTRICTED STOCK UNITS


2. Entitlement to Shares. As soon as practicable on or after each applicable
Vesting Date (as defined below) (or such earlier date provided in Section 8),
the Company shall deliver to the Employee, in such manner as the Company shall
determine, a number of shares of Common Stock equal to the number of vested RSUs
(subject to reduction for withholding of the Employee’s taxes in relation to the
award as described in Section 10) within 60 days following each applicable
Vesting Date (or, if earlier, a distribution event set forth in Section 8 that
satisfies the requirements of Section 409A(a)(2) of the Code); provided that any
fractional shares shall be delivered in the form of cash equal to the value of
such fractional shares on the applicable Vesting Date.


3. Vesting. Except as otherwise determined by the Committee in its sole
discretion (subject to Section 23 of the Plan) or as otherwise provided in this
Section 3 or Section 8, the vesting of RSUs covered hereby shall be subject to
the Employee’s continued employment with the Company or a subsidiary or
affiliate through the applicable Vesting Date. The Employee shall be eligible to
vest in one-third of the shares of Common Stock covered by this Agreement as set
forth in the Award Summary on each of December 31, 2020, December 31, 2021 and
December 31, 2022 (each, a “Vesting Date”).


Upon the occurrence of an event constituting a Change in Control,
notwithstanding anything to the contrary in Section 22(b) of the Plan, the RSUs
outstanding on the date of such Change in Control, and any dividend equivalents
with respect thereto, shall remain outstanding and thereafter the vesting of
such RSUs, and any dividend equivalents with respect thereto, shall be subject
to Employee’s continued employment with the Company or a subsidiary or an
affiliate through each applicable Vesting Date as provided in this Section 3, at
which time such RSUs shall vest and shall be paid in cash in accordance with
Section 22(f) of the Plan at the earliest time set forth in Section 22(c) of the
Plan that will not trigger a tax or penalty under Section 409A of the Code, as
determined by the Committee; provided that the RSUs, and any dividend
equivalents with respect thereto, shall vest and shall be paid to the extent
provided in Section 8 in the event of the Employee’s termination of employment
following such Change in Control and prior to a Vesting Date. Upon payment
pursuant to the terms of the Plan, such awards shall be cancelled.


1

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
4. Dividend Equivalents. The Employee shall become entitled to receive from the
Company on each applicable Vesting Date (or such earlier date provided in
Section 8) a cash payment equaling the same amount(s) that the holder of record
of a number of shares of Common Stock equal to the number of vested RSUs (if
any) would have been entitled to receive as dividends on such Common Stock
during the period commencing on the effective date hereof and ending on each
applicable Vesting Date (or such earlier date provided in Section 8) as provided
under Section 3. Payments under this Section shall be net of any required
withholding taxes.


OTHER TERMS


5. Ownership Guidelines. Guidelines pertaining to the Employee’s required
ownership of Common Stock and related holding requirements (the “Stock Ownership
Guidelines”) shall be determined by the Committee or its authorized delegate, as
applicable, in its sole discretion from time to time as communicated to the
Employee in writing.


6. Voting Rights/Dividends. Except as otherwise provided herein, the Employee
shall have no rights as a shareholder with respect to the RSUs until the date of
issuance of a stock certificate to him for such RSUs and no adjustment shall be
made for dividends or other rights for which the record date is prior to the
date the RSUs become vested.


7. Non-Assignability. Unless otherwise provided by the Committee in its
discretion, RSUs may not be sold, assigned, alienated, transferred, pledged,
attached or otherwise encumbered except as provided in Section 11 of the Plan.
Any purported sale, assignment, alienation, transfer, pledge, attachment or
other encumbrance of a RSU in violation of the provisions of this Section 7 and
Section 11 of the Plan shall be void.


8. Effect of Termination of Employment or Death.


(a) Effect on RSUs. In the event of the Employee’s termination of employment
prior to December 31, 2022, the RSUs will be treated as set forth below.


(i) Voluntary Resignation. In the event the Employee voluntarily ceases to be an
employee of the Employer for any reason other than a Termination For Good Reason
following a Change in Control, the RSUs that have not vested in accordance with
Section 3 shall be canceled and forfeited on the date of such voluntary
termination of employment.


(ii) Termination without Cause. In the event the Employee involuntarily ceases
to be an employee of the Employer on or after the nine-month anniversary of the
grant date and prior to a Change in Control for any reason other than due to
death, Disability or a termination for Cause, the number of RSUs scheduled to
vest on the Vesting Date immediately following such termination, and any
dividend equivalents with respect thereto, shall be prorated based on a
fraction, the numerator of which is the number of full months elapsed since the
most recent Vesting Date immediately preceding such date of termination and the
denominator of which is 12, and any remaining RSUs shall be forfeited. Such
prorated number of RSUs, and any dividend equivalents with respect thereto,
shall immediately vest and shall be settled in accordance with Section 2 within
60 days following the Vesting Date immediately following such termination;
provided that such vesting shall be contingent, at the discretion of the
Company, upon the Employee executing a general release (which may include an
agreement with respect to engagement in detrimental activity in a form
acceptable to the Company) and such release becoming effective and irrevocable
within the 60-day period following such termination. In the event the Employee
involuntarily ceases to be an employee of the Employer prior to the nine-month
anniversary of the grant date, the RSUs shall be cancelled and forfeited on the
date of such termination.

(iii) Qualifying Termination Following Change in Control. In the event the
Employee involuntarily ceases to be an employee of the Employer following a
Change in Control for any reason other than a termination for Cause, or
voluntarily ceases to be an employee due to a Termination for Good Reason
following a Change in Control, then the RSUs covered by this Agreement, and any
dividend equivalents with respect thereto, shall immediately vest (without
proration based on the portion of the vesting period elapsed prior to such
termination) and shall be paid in cash in accordance with Section 22(f) of the
Plan within 60 days following the earliest time set forth in Section 22(c) of
the Plan that will not trigger a tax or penalty under Section 409A of the Code,
as determined by the Committee. Such vesting shall be contingent, at the
discretion of the Company, upon the Employee executing a general release (which
may include an agreement with respect to engagement in
2

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
detrimental activity, in a form acceptable to the Company) and such release
becoming effective and irrevocable within the 60-day period following such
termination.

(iv) Death of Disability. In the event the Employee involuntarily ceases to be
an employee of the Employer by reason of death or Disability, the RSUs covered
by this Agreement, and any dividend equivalents with respect thereto, shall
immediately vest if such termination of employment occurs prior to a Change in
Control and shall be settled within 60 days following the Vesting Date
immediately following such termination in accordance with Section 2, without
proration.

(v) Termination for Cause. In the event the Employee involuntarily ceases to be
an employee of the Employer due to termination for Cause, the RSUs shall be
cancelled and forfeited on the date of such termination of employment.


(b) Definitions. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Employer, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement (ii) any conduct which qualifies for “immediate discharge”
under the Employer’s Human Resource Policies as in effect from time to time
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Employer, or represents
a conflict of interest with the interests of the Employer; (iv) conviction of,
or entering a guilty plea with respect to, a crime whether or not connected with
the Employer; or (v) any other conduct determined to be injurious, detrimental
or prejudicial to any interest of the Employer.


“Termination For Good Reason” has the meaning set forth in Section 22(a)(vi) of
the Plan.


“Disability” shall include cessation of active employment due to commencement of
long-term disability under the Employer’s long-term disability plan or under a
disability policy of any subsidiary or Affiliate, as applicable; provided that a
Disability shall not be deemed to have occurred for such purposes unless the
circumstances would also result in a “disability” within the meaning of Section
409A of the Code.


(c) Divestiture. Notwithstanding the above, the termination of Employee’s
employment with Employer in connection with the Employer’s sale (whether by sale
of assets or a subsidiary, or both) of a line of business within which the
Employee was employed immediately prior to such sale as determined by the
Committee in its sole discretion, that does not constitute a Change in Control,
shall be treated as an involuntary termination of employment for purposes of
this Agreement and the RSUs shall vest and be paid as provided in Section
8(a)(ii) above, whether or not such termination occurs after the nine-month
anniversary of the grant date of the RSUs; provided, however, that in the event
such termination occurs prior to December 31, 2020, the Employee shall vest in
the RSUs scheduled to vest on the Vesting Date immediately following such
termination, prorated based on a fraction, the numerator of which is the number
of full months elapsed since January 1, 2020 and the denominator of which is 12,
and the remaining RSUs shall be forfeited; and provided, further, that, in the
event the Employee is offered a comparable position (as determined by the
Committee in accordance with the Company’s severance policy) with the acquirer
of such line of business and does not accept such offer, the RSUs shall be
cancelled and forfeited on the date of termination of employment.


9. General Restrictions. If at any time the Committee or its authorized
delegate, as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares of Common Stock subject to this
Agreement upon any securities exchange or under any state or Federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the awarding of the RSUs or the issue
or purchase of shares of Common Stock hereunder, the certificates for shares of
Common Stock may not be issued in respect of RSUs in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee or
its authorized delegate, as applicable, and any delay caused thereby shall in no
way affect the date of termination of the RSUs.


10. Responsibility for Taxes. The Employee acknowledges that the ultimate
responsibility for the Employee’s Federal, state and municipal individual income
taxes, the Employee’s portion of social security and other payroll taxes, and
any other taxes related to the Employee’s participation in the Plan and legally
applicable to the Employee, is and remains his or her responsibility and may
exceed the amount actually withheld by the Company or the Employer. In the event
that there is withholding tax liability in connection with the vesting or
settlement of RSUs, the Employee may satisfy, in whole or in part, any
withholding tax liability: (a) by cash payment of an
3

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
amount equal to such withholding liability; or (b) by having the Company
withhold from the number of RSUs in which the Employee would be entitled to vest
a number of shares of Common Stock having a fair value equal to such withholding
tax liability in accordance with the Company’s share withholding procedures.


11. Nature of Award. In accepting the award, the Employee acknowledges that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time in a manner consistent with Section 13 of the Plan regarding Plan
amendment and termination and, in addition, the RSUs are subject to modification
and adjustment under Section 6 of the Plan.


(b) the award of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;


(c ) all decisions with respect to future RSU awards, if any, will be at the
sole discretion of the Committee or its authorized delegate, as applicable;


(d) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee’s employment relationship at any time; further,
the RSU award and Employee’s participation in the Plan will not be interpreted
to form an employment contract or relationship with the Employer;


(e) the Employee is voluntarily participating in the Plan;


(f) the RSUs and the shares of Common Stock subject to the RSUs are an
extraordinary item that does not constitute compensa­tion of any kind for
services of any kind rendered to the Employer, and which is outside the scope of
the Employee’s employment contract, if any;


(g) the RSUs and the shares of Common Stock subject to the RSUs are not intended
to replace any pension rights or compensation;


(h) the RSUs and the shares of Common Stock subject to the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Employer;


(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(j) in consideration of the award of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs, including, but
not limited to, forfeiture resulting from termination of the Employee’s
employment with the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and the Employee irrevocably releases the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, the Employee shall be deemed irrevocably to have waived the Employee’s
entitlement to pursue such claim; and


(k) subject to the provisions in the Plan regarding Change in Control, RSUs and
the benefits under the Plan, if any, will not auto­matically transfer to another
company in the case of a merger, take-over or transfer of liability.


12. No Advice Regarding Award. Neither the Company nor the Employer is providing
any tax, legal or financial advice, nor is the Company or Employer making any
recommendations regarding the Employee’s participation in the Plan, or his or
her acquisition or sale of the underlying shares of Common Stock. The Employee
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her partici­pation in the Plan before taking
any action related to the Plan.


13. Amendment of This Agreement. With the consent of the Em­ployee, the
Committee or its authorized delegate, as applicable, may amend this Agree­ment
in a manner not inconsistent with the Plan.


4

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
14. Restrictive Covenants. Other than with respect to an Employee who is located
in California or another jurisdiction where such restrictive covenants are not
permitted under applicable law, this Award and the delivery of any shares of
Common Stock hereunder are contingent on the Employee executing, and the
Employee’s continued compliance with, the Non-Competition and Non-Solicitation
Agreement set forth as Exhibit A to this Agreement (the “Restrictive
Covenants”).


15. Recoupments.


(a) If the Employee is reasonably deemed by the Committee or its authorized
delegate, as applicable, to have engaged in detrimental activity against the
Employer, any awards granted to the Employee shall be cancelled and be of no
further force or effect and any payment or delivery of an award that occurred
six months prior to such detrimental activity may be rescinded. In the event of
any such rescission, the Employee shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise, payment
or delivery, in such manner and on such terms and conditions as may be required
by the Committee or its authorized delegate, as applicable. Detrimental activity
may include:


(i) violating the Restrictive Covenants or any non-compete agreement with the
Employer, if any;


(ii) disclosing confidential or proprietary business information of the Employer
to any person or entity including but not limited to a competitor, vendor or
customer without appropriate authorization from the Employer;


(iii) violating any rules, policies, procedures or guidelines of the Employer;


(iv) directly or indirectly soliciting any employee of the Employer to terminate
employment with the Employer;


(v) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Employer, to reduce the level of business it does with the Employer; or


(vi) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Employer.


(b) If an accounting restatement by the Company is required in order to correct
any material noncompliance with financial reporting requirements under relevant
securities laws, the Company will have the authority to recover from executive
officers or former executive officers, whether or not still employed by the
Employer, any excess incentive-based compensation (in excess of what would have
been paid under the accounting restatement), including entitlement to shares,
provided under this Agreement to executive officers of the Employer, that was
based on such erroneous data and paid during the three-year period preceding the
date on which the Company is required to prepare the accounting restatement.
Notwithstanding anything herein to the contrary, the Company may implement any
policy or take any action with respect to the recovery of excess incentive-based
compensation, including entitlement to shares of Common Stock that the Company
determines to be necessary or advisable in order to comply with the requirements
of the Dodd-Frank Wall Street Financial Reform and Consumer Protection Act.


16. Cancellation and Rescission of Award. Without limiting the foregoing Section
15, the Company may cancel any award provided hereunder if the Employee is not
in compliance with all of the following conditions:


(a) The Employee shall not render services for any organization or engage
directly or indirectly in any business which would cause the Employee to breach
any of the post-employment prohibitions contained in any agreement between the
Employer and the Employee.


(b) The Employee shall not, without prior written authorization from the
Employer, disclose to anyone outside the Employer, or use in other than the
Employer’s business, any confidential information or material, as specified in
any agreement between the Employer and the Employee which contains
post-employment prohibitions, relating to the business of the Employer acquired
by the Employee either during or after employment with the Employer.


5

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
Notwithstanding the above, this Agreement does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity, and shall not, and not be
interpreted to, impair the participant from exercising any legally protected
whistleblower rights (including under Rule 21F under the Exchange Act).
Similarly, the Employer does not in any manner restrict the Employee from
participating in any proceeding or investigation by a federal, state or local
government agency or entity responsible for enforcing such laws. The Employee is
not required to notify the Employer that he or she has made such report or
disclosure, or of his or her participation in an agency investigation or
proceeding.


(c) The Employee, pursuant to any agreement between the Employer and the
Employee which contains post-employment prohibitions, shall disclose promptly
and assign to the Employer all right, title and interest in any invention or
idea, patentable or not, made or conceived by the Employee during employment
with the Employer, relating in any manner to the actual or anticipated
busi­ness, research or development work of the Employer, and shall do anything
reasonably necessary to enable the Employer to secure a patent where appropriate
in the United States and in foreign countries.


(d) Failure to comply with the provision of subparagraphs (a), (b) or (c) of
this Section 16 prior to, or during the six months after, any payment or
delivery shall cause such payment or delivery to be rescinded. The Company shall
notify the Employee in writing of any such rescission within two years after
such payment or delivery. Within ten days after receiving such a notice from the
Company, the Employee shall pay to the Company the amount of any payment
received as a result of the rescinded payment or delivery pursuant to an award.
Such payment to the Company by the Employee shall be made either in cash or by
returning to the Company the number of shares of Common Stock that the Employee
received in connection with the rescinded payment or delivery.


17. Notices. Notices hereunder shall be in writing and if to the Company shall
be mailed to the Company at 100 Campus Dr. Suite 200 Florham Park, NJ 07932 USA,
addressed to the attention of Stock Plan Administrator, and if to the Employee
shall be delivered personally or mailed to the Employee at his address as the
same appears on the records of the Company.


18. Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


19. Electronic Delivery and Acceptance. The Company will deliver any documents
related to current or future participation in the Plan by electronic means. The
Employee hereby consents to receive such documents by electronic delivery, and
agrees to participate in the Plan and be bound by the terms and conditions of
this Agreement, through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. Electronic
acceptance by the Employee is required and the award will be cancelled for any
employee who fails to comply with the Company’s acceptance requirement within
six months of the effective date of the award.


20. Interpretation of This Agreement. The Committee or its authorized delegate,
as applicable, shall have the authority to interpret the Plan and this Agreement
and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall determine to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.


21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and to the extent provided in Section 11 of the Plan to the personal
representatives, legatees and heirs of the Employee.


22. Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.This grant is made and/or administered in the United States. For
purposes of litigating any dispute that arises under this grant or the Agreement
the parties hereby submit to and consent to the jurisdiction
6

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
of the state of New York, agree that such litigation shall be conducted in the
state or federal courts located in New York.


23. Section 409A. It is intended that the provisions of this Agreement comply
with, or are exempt from, Section 409A, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.


Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to the Employee or for the Employee’s benefit
under this Agreement may not be reduced by, or offset against, any amount owing
by the Employee to the Company or any of its Affiliates. In the event that any
60-day period described in Section 8 of this Agreement straddles two calendar
years, then any RSUs, and any dividends with respect thereto, that are settled
within such 60-day period in accordance with this Agreement shall be settled in
the second calendar year.


If, at the time of the Employee’s separation from service (within the meaning of
Section 409A), (a) the Employee shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date but shall instead pay it,
without interest, on the first business day after such six-month period.


Notwithstanding any provision of this Agreement to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make amendments to this Agreement as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, the Employee shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on the
Employee or for the Employee’s account in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its Affiliates shall have any obligation to indemnify or otherwise
hold the Employee harmless from any or all of such taxes or penalties.


24. Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.


25. Integration of Terms. Except as otherwise provided in this Agreement, this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.


26. Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the RSU award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for the Employee’s country (the
“Appendix”). Moreover, if the Employee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Employee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.


27. Imposition of Other Requirements. The Committee or its authorized delegate,
as applicable, reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Committee or its authorized delegate,
as applicable, determines it is nec­essary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.


7

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.


CONDUENT INCORPORATED








By:
Signature




8

--------------------------------------------------------------------------------




EXHIBIT 10.6(a)(vi)
EXHIBIT A
conduentlogoq2a052.jpg [conduentlogoq2a052.jpg]


Non-Competition and Non-Solicitation Agreement


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is made
effective as of April 1, 2020 (“Effective Date”) between Conduent Business
Services, LLC, its parent, subsidiaries, divisions and affiliates (collectively,
“Conduent”) and the individual whose name appears on the Award Summary (the
“Employee”).


WHEREAS, Employee acknowledges that Conduent is in a competitive industry in
which the creation, maintenance, and use of confidential or proprietary
information and innovation are critical to Conduent’s success, and that the
protection of that information and innovation is reasonably necessary to protect
the goodwill and other legitimate business interests of Conduent; and


WHEREAS, Employee further acknowledges the receipt and sufficiency of the
consideration provided to Employee in exchange for Employee’s obligations under
this Agreement, including, but not limited to the grant of long term incentive
compensation contemporaneous herewith.


NOW, THEREFORE, Conduent and Employee agree as follows:


1.Non-Competition. (a) During the Non-Compete Period, Employee will not,
directly or indirectly, engage by any means (including, but not limited to, as
an employee, proprietor, partner, agent, contractor, or consultant) for or on
behalf of any Restricted Business in the Geographical Area.


(b)For purposes of this Agreement, the following terms will have the meaning set
forth below:


(i)“Non-Compete Period” means the term of Employee’s employment with Conduent
through a period of six (6) months following the Employment Cessation Date.


(ii)“Employment Cessation Date” means the later of Employee’s last day of active
employment with Conduent or Employee’s termination date as reflected in
Conduent’s records.


(iii)“Restricted Business” means: (A) Accenture plc (including any holding
companies, parents, subsidiaries, and affiliates); (B) Hewlett Packard
Enterprise Co. (including any holding companies, parents, subsidiaries, and
affiliates); and (C) each Proxy Peer.


(iv)“Proxy Peer” means one of the following, as applicable:


(A)until Conduent files a Proxy Statement, each of the following companies: ADP,
Aon, CACI International, Cerner Corp., CGI Group Inc., Cognizant Technology,
Computer Sciences Corp., Convergys, Genpact, Maximus, Paychex, and Quintiles IMS
(including any holding companies, parents, subsidiaries, and affiliates of each
of the foregoing companies); or


(B)once Conduent files a Proxy Statement, each company listed as part of
Conduent’s peer group in the Proxy Statement with the list of each company being
automatically updated to conform to the list of each company contained in each
subsequently filed Proxy Statement and with the most recently filed Proxy
Statement occurring prior to the Employment Cessation Date being the reference
list of each company deemed to be included in Conduent’s peer group (including
any holding companies, parents, subsidiaries, and affiliates of each of the
foregoing companies).


(v)“Proxy Statement” means a Definitive Proxy Statement (Schedule 14A) filed
with the U.S. Securities and Exchange Commission by Conduent which contains a
Compensation Discussion and Analysis section listing the peer companies of
Conduent.


1

--------------------------------------------------------------------------------



EXHIBIT 10.6(a)(vi)
(vi)“Geographical Area” means the United States of America and any other country
in which the Employee had responsibility for the business activity of Conduent
in the twelve (12) months preceding the Employment Cessation Date.




2.Non-Solicitation of Customers. During the term of Employee’s employment and
for a period of twelve (12) months following the Employment Cessation date
(“Non-Solict Period”), Employee will not, directly or indirectly, solicit,
service, handle, or accept business from any customer or potential customer of
Conduent, or solicit, induce or encourage any customer or potential customer to
terminate or reduce the level of business it does with Conduent. This covenant
shall only apply to (i) customers of Conduent with whom Employee had contact or
for whom Employee was responsible, in whole or part, for providing (or assisting
or supervising the performance of) services or products on behalf of Conduent
during the last twelve (12) months of the Employee’s active employment with
Conduent, and (ii) those prospective customers of Conduent with whom Employee
had contact or solicited business on behalf of Conduent during the last twelve
(12) months of the Employee’s active employment.


3.Non-Solicitation of Employees. During the Non-Solicit Period, as defined
above, Employee will not, directly or indirectly, recruit, solicit, induce,
encourage or assist any employee of Conduent to leave the Employee’s employment
with Conduent.


4.At Will Employment. Employee and Conduent agree and acknowledge that
Employee’s employment with Conduent is at-will and that this Agreement doesn’t
obligate Employer to employ Employee for a predetermined period of time.
Employee has the right to terminate the Employee’s employment at any time for
any reason, and Conduent has the same right. The post- employment obligations of
this Agreement shall survive the termination of Employee’s employment with
Conduent.


5.Termination Of Certain Other Obligations. Employee and Conduent agree that any
prior agreement between Employee and Conduent (including any agreement between
Employee and another company which was legally assumed by Conduent) containing a
non-compete obligation, a non-solicitation of customers obligation or a
non-solicitation of employees obligation is hereby terminated and Employee shall
only be subject to this Agreement with respect to such matters. Except as
provided by the preceding sentence, all other terms of all agreements between
Employee and Conduent (including any agreement between Employee and another
company which was legally assumed by Conduent) shall remain in full effect.


6.Equitable Relief. Employee and Conduent agree that, in the event of breach of
this Agreement by Employee, Conduent would be irreparably harmed but the amount
of damages to Conduent would be difficult to ascertain. Conduent and Employee
agree that in the event of such breach, Conduent shall have the right to an
injunction or other equitable relief and to all other appropriate legal
remedies, including damages. In the event any lawsuit is brought to enforce any
of the provisions of this Agreement, the prevailing party shall be entitled to
recover its, his or her reasonable attorneys’ fees and cost from the other
party.


7.Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles. Employee and Conduent agree that any claims or suits arising out of
or relating to this Agreement shall be commenced and maintained in the state or
federal courts located in New York, and Employee hereby submits to the
jurisdiction and venue of any such court.


8.Enforceability. In the event that any of the provisions of this Agreement is
deemed unenforceable or to exceed the protections afforded employers under
applicable law, then such provision(s) shall be deleted and/or revised to
provide Conduent the maximum protections permitted by applicable law and still
be valid and enforceable, and all remaining provisions of this Agreement shall
remain in full force and effect.


9.Binding Effect: Employee acknowledges that Employee had the opportunity to
review this Agreement with an attorney of the Employee’s own choosing and that
Employee carefully reviewed the terms of this Agreement before knowingly and
voluntarily executing it.


10.No Waiver. Any failure by Conduent to exercise any of its rights under this
Agreement in the event of any breach of the Agreement by Employee shall not be
construed as a waiver of any such breach, nor act to prevent Conduent from
requiring strict compliance with the terms of this Agreement.


11.Assignment: This Agreement shall be assignable to and shall inure to the
benefit of Conduent’s successors and assigns, including, but not limited to,
subsidiaries and/or successors through mergers, name change, consolidation or
sale of the majority of Conduent’s stock or assets and shall be binding upon
Employee. Employee shall not have the right to assign the Employee’s rights or
obligations under this Agreement. The covenants contained in this Agreement
shall survive termination of Employee’s employment regardless of who causes the
termination of employment or the reason for the termination.
2